                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            . EATSERN DIVISION

                             CASE NO.: 5: 19-CR-411-1-D

UNITED STATES OF AMERICA                )
                                        )
           vs.                          )         ORDER
                                        )
ANDREW LOUIS BASS, II,                  )
                           Defendant.   )


     THIS CAUSE is before the Court, on Defendant's Motion to Seal document number 77. The

Motion is GRANTED



     SO ORDERED. This _lL day of August, 2021.




                                        JAS C. DEVERII
                                        UNITED STATES DISTRICT JUDGE




       Case 5:19-cr-00411-D Document 80 Filed 08/19/21 Page 1 of 1
